UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7519


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LIONEL LAMONT COX,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:12-cr-00288-FL-1; 5:15-cv-00571-FL)


Submitted: March 30, 2018                                         Decided: April 11, 2018


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Lionel Lamont Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lionel Lamont Cox seeks to appeal the district court’s order granting the

Government’s motion to dismiss and denying relief on his 28 U.S.C. § 2255 (2012) motion.

Before addressing the merits of Cox’s appeal, we must first be assured that we have

jurisdiction. Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015). We may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-47 (1949). “Ordinarily, a district court order is not final

until it has resolved all claims as to all parties.” Porter, 803 F.3d at 696 (internal quotation

marks omitted); see Fed. R. Civ. P. 54(b). “Regardless of the label given a district court

decision, if it appears from the record that the district court has not adjudicated all of the

issues in a case, then there is no final order.” Porter, 803 F.3d at 696.

       In his initial 28 U.S.C. § 2255 motion, as well as his “Supplemental/Amended”

28 U.S.C. § 2255 motion, Cox claimed that trial counsel was ineffective for failing to move

for a judgment of acquittal on the aiding and abetting charges on the ground that (a) the

Government had the burden of proving beyond a reasonable doubt that Cox knew his

codefendant, Neville Ward, was a convicted felon, and (b) that no reasonable juror could

find that the Government had met its burden as to that element. The district court

individually addressed each of Cox’s other ineffective assistance of counsel claims, but did

not discuss or rule on this claim. The district court, therefore, “never issued a final

decision.” Id. at 699.



                                               2
      Accordingly, we deny as moot Cox’s motion to expedite, dismiss the appeal as

interlocutory, and remand to the district court for consideration of Cox’s unresolved

ineffective assistance of counsel claim. We express no opinion regarding the merits of

Cox’s claims. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                        DISMISSED AND REMANDED




                                           3